Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 26 February 1811
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



my dear Sister
Febry 26, 1811

I received your Letter by the Mail of yesterday, and by the return of it to day I write you a few lines to give you all the information which I have been able to collect respecting your Son; mr George Beal who lodges near him; and is frequently going back to to Boston & returning I get him to call and inquire after him. my last account was on monday two days Since. he reports that he is getting better, tho not yet able to go out the weather has been much against him, and the travelling So bad that none of our Family have been able to go to town.  his uncle wrote to him last week and repeated his invitation to him, which I hope he will embrace as Soon as he is able to get out.
Mr Harrod was in Town I hope he went to See him—I your Letter of the 13 came to me the last week. your apology for not writing before and the Source from whence it arose I Should not have Suspected my Sister of—Pride do you Say? you remind me of an observation of Mrs Chapone in a Letter of hers to her Friend Mrs Carter. the translation of Epictitus; “What is the meaning I wonder that imperfections are So attractive? and that our hearts recoil against Gigantic and unnatural Exelence? it must be because perfection is unnatural, and because the Sweets charm, and most endearing ties of Society arise from mutual indulgence to each others failings” altho I willingly grant the palm of excellence to the pen of my sister, I will not permit the acknowledgment to influence her to the or restrain her when She thinks that She has not leisure to write correctly as correctly as her pride requires—I have the Authority of my Son for Saying that Studied correctness is always cold—I had rather have one warm line from the Heart, than 20 correctly cold from the head; I need not Say, for it is too apparent that I never Studied Stile; who
The little learning I have gaind
Is all from Simple nature draind
you well know what our early Education was. neither Grammer or othe orthography were taught us—it was not then the fashion for females to know more than writing and a little arithmetic. no Books upon female Education were then in vogue no Accademies for Female instruction were then establishd. To our dear and venarable Brother Cranch do I attribute my early taste for Letters; and for the nurture & cultivation of those qualities which have Since afforded me much pleasure and Satisfaction. he it was who put proper Books into my hands—Who taught one to Love the Poets and to distinguish their Merrits—Milton Pope Tompson and Shakespear were amongst the first, but to the works of Richardson was due whatever I possess of delicacy of Sentiment or refinement of Taste in my early and juvenile days—Miss Mores opinion of Richardson works which she gives in her Coelebse correspond exactly with mine, and altho they have almost past away by the fashion of the Times, and are borne down by a las redundence of new puplications, I give it as the Sober opinion of 67 years—that no work of the kind either before or Since has Equalld those of Richardson for purity of Morals refinement of taste, or delicacy of Sentiment. no person who is not abandoned, can read them without making the Heart better. the Argument which have been brought against the Character of Sir Charles Grandison; that it is too perfect a Character, has no weight in my mind—as an example ought not a model to be held up—there is nothing to which a noble mind might not attain, and their were faults and failings which he himself acknowledged:—Mrs Chapone Says he never wrote any thing which did not Show an Exelent Heart and a very uncommon understanding She was in habits of intimacy with him, and held a very entertaining correspondence with him upon the Subject of Filial obedience & Parental Authority, in which she differd from him. She was only affraid that the character of Sir Charles would occasion the Kingdoms being over run with old Maids—
I know you will rejoice to hear from your absent Nephew and Neice— I have Letters as late as the 16 November—they were then all well. but the Rivers were all frozen over, the bridges taken up, and winter with all its Privations making Rapid Strides and for Six months to come, they did not expect to hear from their Friends, or be heard from—this is indeed a painfull Situation. our dear Brother and Sister Cranch are much perplexed to know what to do with mr Norton & Family. unless his people would consider him, it does not Seem as tho he could keep house. he has no faculty himself of taking the domestic charge of it, and the little all will Soon run to Ruin. who could he get—who would Spend and would be Spent for his family to the last Spark of existance like the departed and Released Suffeur—in vain will it be for him to Seek anew—he may find a companion—but where can he find a Mother—circumstanced as he is for his Children
